Case 9:19-bk-12044-DS   Doc 17 Filed 12/26/19 Entered 12/26/19 17:29:32   Desc
                         Main Document    Page 1 of 4
Case 9:19-bk-12044-DS   Doc 17 Filed 12/26/19 Entered 12/26/19 17:29:32   Desc
                         Main Document    Page 2 of 4
Case 9:19-bk-12044-DS   Doc 17 Filed 12/26/19 Entered 12/26/19 17:29:32   Desc
                         Main Document    Page 3 of 4
Case 9:19-bk-12044-DS   Doc 17 Filed 12/26/19 Entered 12/26/19 17:29:32   Desc
                         Main Document    Page 4 of 4
